This appeal was filed in this court November 22, 1910. No brief has been filed by either party, and it is evident that the appeal has been abandoned. The petition in error should, therefore, be dismissed for want of prosecution under rule 7 (20 Okla. viii, 95 Pac. vi) of this court. Hass v. McCampbell,27 Okla. 290, 111 P. 543; Maddin v. McCormick, 27 Okla. 779,117 P. 200; Bender v. Bender et al., 30 Okla. 288,119 P. 205; Cox v. Rogers, 30 Okla. 296, 119 P. 205; McClelland v.Witherall, 30 Okla. 287, 119 P. 205.
By the Court: It is so ordered.